Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155172(65)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                       Justices
                                                                     SC: 155172
  v                                                                  COA: 327905
                                                                     Wayne CC: 15-001051-AR
  TREMEL ANDERSON,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the second motion of defendant-appellee to extend
  the time for filing her supplemental brief is GRANTED. The brief will be accepted as
  timely filed if submitted on or before September 15, 2017. The same extension is given
  to plaintiff-appellant to file its supplemental brief.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  September, 2017
                                                                                Clerk